OPINION — AG — (1) A WHOLESALERS LICENSE TO SELL ALCOHOLIC BEVERAGES UNDER THE LAWS OF OKLAHOMA DO NOT HAVE TO STOCK ALL THE ITEMS POSTED BY MANUFACTURERS WITH THE BOARD. (2) EXCEPT FOR THE PROVISIONS OF THE OKLAHOMA UNFAIR SALES ACT, THERE ARE NO EXPRESS RESTRICTIONS ON THE PRICE A WHOLESALER MAY CHARGE FOR A ALCOHOLIC BEVERAGE. (3) THE ACT DOES NOT EXPRESSLY REQUIRE A WHOLESALER TO SELL TO EVERY RETAILER; THE RULES, HOWEVER, LABEL AS DISCRIMINATORY A REFUSAL BY A WHOLESALER TO SELL TO A RETAILER FOR CASH, REGARDLESS OF LOCATION; HOWEVER, THERE IS NOTHING IN EITHER ACT OR THE RULES WHICH PROHIBITS A WHOLESALER FROM CHARGING A RETAILER BONA FIDE TRANSPORTATION COSTS. (4) THE OKLAHOMA FAIR TRADE ACT HAS NO APPLICATION, AS SUCH, TO SALES OF ALCOHOLIC BEVERAGES FROM WHOLESALER TO RETAILER AND FROM RETAILER TO CONSUMER; IT HAS POSSIBLE APPLICATION (AND MAY THEREFORE DIRECTLY AFFECT PRICE FROM WHOLESALER TO RETAILER) WITH REFERENCE TO SALES FROM MANUFACTURER TO WHOLESALER, BUT ANY AGREEMENT AS TO RESALES PRICE BETWEEN THE PARTIES TO THE CONTRACT IS NOT BINDING ON ANY PERSON NOT A PARTY OF THE CONTRACT. CITE: 37 O.S. 1961 533 [37-533], 37 O.S. 1961 536 [37-536](A)(1), 15 O.S. 1961 598.1 [15-598.1], 37 O.S. 1961 533 [37-533], ARTICLE XXVII, SECTION 3, 78 O.S. 1961 41 [78-41], 78 O.S. 1961 44 [78-44] (BURCK BAILEY)